Citation Nr: 0913040	
Decision Date: 04/08/09    Archive Date: 04/15/09

DOCKET NO.  07-00 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased evaluation for internal 
derangement of the left knee with fractured patella, 
currently evaluated as 30 percent disabling.

2.  Entitlement to service connection for a right knee 
condition, to include as secondary to service-connected 
internal derangement of the left knee with fractured patella.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from June 1942 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
Fargo, North Dakota Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied an increased rating for 
the Veteran's left knee disability and denied service 
connection for a right knee disability.

The issue of entitlement to service connection for a right 
knee condition is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's left knee disability is manifested by 
limitation of motion with pain; ankylosis, subluxation and 
lateral instability have not been demonstrated.  


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 30 
percent for a left knee disability are not met.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Part 4, including Diagnostic Codes 5003, 
5261 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's claim for an increased rating 
for a left knee disability, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).  Prior to initial adjudication of the Veteran's 
claim, a letter dated in February 2006 was furnished the 
Veteran in accordance with the notice provisions of the VCAA.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that the VCAA notice 
must be provided prior to the initial decision or prior to 
readjudication, and such duty to notify cannot be satisfied 
by post-decisional communications.  The notice in this case 
predated the rating decision.

In the February 2006 letter noted above, the Veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim.  He was informed of the evidence 
necessary to establish entitlement, what evidence was to be 
provided by the appellant and what evidence the VA would 
attempt to obtain on his behalf; it also in essence told him 
to provide relevant information which would include that in 
his possession.  See generally Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

However, the Board also acknowledges a recent decision from 
the United States Court of Appeals for Veterans Claims 
(Court) that provided additional guidance of the content of 
the notice that is required to be provided under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) in claims involving 
increased compensation benefits.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  In that decision, the Court 
stated that for an increased compensation claim, 38 U.S.C.A. 
§ 5103(a) requires, at a minimum, that the Secretary notify 
the claimant that to substantiate his or her claim: (1) the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life, the Secretary must 
provide at least general notice of that requirement to the 
claimant; (3) the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life; and (4) the 
notice must provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.

In this case, a specific Vasquez-Florez notice was not sent 
to the Veteran.  Thus, there is presumed prejudicial error.  
However, the Federal Circuit has stated that all VCAA notice 
errors are presumed prejudicial and require reversal unless 
the VA can show that the error did not affect the essential 
fairness of the adjudication.  Sanders v. Nicholson, 487 F.3d 
881, 889 (Fed. Cir. 2007).  To do this, the VA must show that 
the purpose of the notice was not frustrated, such as by 
demonstrating that any defect was cured by actual knowledge 
on the part of the claimant, that a reasonable person could 
be expected to understand from the notice what was needed, 
that a benefit could not have been awarded as a matter of 
law, or perhaps where the claimant has stated that he or she 
has no further evidence to submit, or where the record 
reflects that VA has obtained all relevant evidence.  There 
must be a demonstration that there was no error.  See 
Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d 
Cir. 1974) ("[N]o error can be predicated on insufficiency of 
notice since its purpose had been served.").  In order for 
the Court to be persuaded that no prejudice resulted from a 
notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair.  
See also Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

The Court has stated that "Nothing in law or common sense 
supports a conclusion that the Court should put on blinders 
and ignore [the 'extensive administrative appellate process'] 
or a conclusion that a notice error prior to the initial 
decision by the Secretary could not be rendered non-
prejudicial when the full panoply of administrative appellate 
procedures established by Congress are provided to the 
claimant.  It is well settled that a remand is not warranted 
when no benefit would flow to the claimant."  See Vazquez- 
Flores.

In this case, the Board finds that any presumption of 
prejudice to the Veteran by virtue of any Vazquez-Flores 
notice deficiency has been rebutted.  Pertinent information 
essentially in accordance with Vazquez-Flores was provided to 
the Veteran in the above mentioned February 2006 letter.  The 
Veteran was informed of the necessity of providing medical or 
lay evidence demonstrating a worsening or increase in 
severity of his left knee disability.  The statement of the 
case was also relevant to the specific pertinent diagnostic 
code.  Therefore, the Board finds that the Veteran has not 
been prejudiced by insufficient notice in this case.  

Further, the Veteran demonstrated that there was actual 
knowledge of what was needed to establish his claim.  Actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrates 
an awareness of what was necessary to substantiate his or her 
claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007); see also Short Bear v. Nicholson, 19 Vet. App. 341, 
344 (2005).  The mere act of submitting evidence does not 
demonstrate actual knowledge.  See Vazquez-Flores.  The 
arguments presented by the claimant for an increased rating 
for a left knee disability were tailored to the pertinent 
symptoms as related to the diagnostic criteria.  Furthermore, 
the Veteran submitted new medical evidence in support of the 
claim.

Accordingly, the Board finds that the essential fairness was 
maintained in this case because the Veteran has demonstrated 
actual knowledge of the evidence which was needed to 
establish the claim and because VA has obtained all relevant 
evidence.  The Veteran demonstrated an understanding of the 
evidence required to substantiate the higher rating sought 
and that a higher rating would be assigned based on the 
pertinent diagnostic criteria.  The Veteran discussed the 
pertinent criteria and submitted supporting evidence.  The 
criteria were discussed in the statement of the case and the 
claimant was told why a higher rating was not warranted under 
that criteria.  Therefore, the purpose behind the notice 
requirement has been satisfied because the Veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, to include the opportunity to 
present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 
892, 896 (Fed. Cir. 2007); Sanders, 487 F.3d at 889.

With respect to the assignment of effective dates, because 
the Board's decision herein denies the claim for an increased 
rating, no other disability rating or effective date is 
being, or will be, assigned.  Therefore, there is no 
possibility of prejudice to the Veteran under the notice 
requirements of Dingess/Hartman.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The Veteran's service, VA and private treatment records have 
been obtained to the extent possible.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The Veteran was provided a VA examination 
in March 2006 in connection with his claim.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); see also Dingess/Hartman, 19 Vet. App. 473.

Law and Analysis

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  When the appeal arises from an initial assigned 
rating, consideration must be given to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  However, staged ratings are 
also appropriate in any increased-rating claim in which 
distinct time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In 
this case, staged ratings are not appropriate.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2008).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2008).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the Veteran.  38 C.F.R. § 4.3 (2008).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45.

The Court has held that the RO must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 
C.F.R. § 4.14 (avoidance of pyramiding) did not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
The Board noted that the guidance provided by the Court in 
DeLuca must be followed in adjudicating claims where a rating 
under the diagnostic codes governing limitation of motion 
should be considered.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2008).  However, § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran's left knee disability is rated by analogy to the 
provisions of Diagnostic Code 5257.  In that regard, where 
there is impairment of the knee manifested by recurrent 
subluxation or lateral instability, a 10 percent evaluation 
may be assigned where the disability is slight, a 20 percent 
evaluation will be assigned for moderate disability, and 30 
percent is assigned for severe disability.  38 C.F.R. 38 
C.F.R. § 4.71(a), Diagnostic Code 5257.  The Veteran's left 
knee disability has been assigned a 30 percent rating since 
May 1946 and is thus, a protected rating.  Since the 30 
percent rating has been in effect for more than 20 years, the 
evaluation is protected, by law, against reduction.  38 
C.F.R. § 3.951 (2008).

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO, Diagnostic 
Code 5257.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 
(1995).  A diagnostic code which has been in effect for ten 
or more years can be changed to properly reflect the type of 
disability.  VAOPGCPREC 13-92; 57 Fed. Reg. 49,746 (1992).  
Notably, although the Veteran's left knee was initially rated 
by analogy to the symptomatology set forth in Diagnostic Code 
5257, the record has not shown objective evidence of 
instability or recurrent subluxation.  In fact, the 
demonstrated symptomatology over the years has been pain, 
weakness, fatigability, swelling, and some limitation of 
motion.  See VA examinations dated in May 1946, June 1948, 
April 1958, May 1986.

In the present case, the Board finds that the service-
connected left knee disability should be rated under 
Diagnostic Codes 5003, degenerative arthritis, and under the 
diagnostic codes for limitation of motion of the leg.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5260, 5261 (2008).  
The evidence of record shows that the left knee disability is 
primarily manifested by painful motion.  There is objective 
evidence of degenerative joint disease of the left knee.  The 
objective medical findings of record during the pendency of 
this appeal did not show any subluxation or lateral 
instability; thus a rating under Diagnostic Code 5257 would 
not be appropriate in this case.  See March 2006 VA joints 
examination; see also private treatment records.  
Furthermore, although the VA examiner noted that the Veteran 
used a cane and had instability in the legs, the examiner 
reported that the instability was not due to a knee 
condition.  Id.  The Board, however, will also consider all 
other diagnostic codes pertinent to the knee and will also 
consider whether separate or higher ratings are warranted 
under any other diagnostic code noting that the 30 percent 
rating is, as noted above, protected by law.

For purposes of this decision, the Board notes that normal 
range of motion for the knee is flexion to 140 degrees and 
extension to 0 degrees.  38 C.F.R. § 4.71, Plate II.

Diagnostic Codes 5260 and 5261 provide for rating based on 
limitation of motion.

Evaluations for limitation of flexion of a knee are assigned 
as follows: flexion limited to 45 degrees is 10 percent; 
flexion limited to 30 degrees is 20 percent; and flexion 
limited to 15 degrees is 30 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.

Evaluations for limitation of extension of the knee are 
assigned as follows: extension limited to 10 degrees is 10 
percent; extension limited to 15 degrees is 20 percent; 
extension limited to 20 degrees is 30 percent; extension 
limited to 30 degrees is 40 percent; and extension limited to 
45 degrees is 50 percent.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.

Pursuant to Diagnostic Code 5003, arthritis established by x-
ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic code(s) for the 
specific joint or joints involved.  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, x-ray evidence of involvement of 2 or more major 
joints or two or more minor joint groups, with occasional 
incapacitating exacerbations warrants a 20 percent 
evaluation.  X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joints warrants a 10 percent 
evaluation.  See 38 C.F.R. § 4,71a, Diagnostic Code 5003.

The VA General Counsel has held that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Diagnostic Codes 5003 and 5257, while cautioning that 
any such separate rating must be based on additional 
disabling symptomatology.  VAOPGCPREC 23-97 (July 1997); 
VAOPGCPREC 9- 98, (August, 1998).  Moreover, the General 
Counsel also held that separate ratings under 38 C.F.R. § 
4.71a, Diagnostic Code 5260 (limitation of flexion of the 
leg) and under Diagnostic Code 5261 (limitation of extension 
of the leg), may be assigned for disability of the same 
joint.  VAOGCPREC 9-2004 (September, 2004).

After careful review of the record, the Board finds that the 
competent medical evidence of record does not support an 
evaluation in excess of 30 percent.  Range of motion testing 
has ranged from 15 degrees of extension to 105 degrees of 
flexion at worse.  See VA outpatient treatment records dated 
in October 2005, January 2006, and June 2006; VA compensation 
and pension report dated in March 2006.  On VA examination in 
March 2006, the examiner noted that the Veteran had full 
active extension to 0 degrees without pain, and with limited 
flexion to 122 degrees with pain beginning at 120 degrees and 
ending at 85 degrees.  There was no additional limitation of 
motion on repetition.  Findings showed osteoarthritic 
degenerative changes in the left knee joint and the diagnosis 
was degeneration of the left knee with effusion.  See March 
2006 VA joints examination; see also private treatment 
records.  There was no evidence of swelling, deformity, 
grinding, or giving way.  

Based on the foregoing, the Board finds that under Diagnostic 
Code 5260, a compensable evaluation would not be in order as 
the flexion of the left knee is not limited to 45 degrees.  
As noted, flexion has at worse been to 105 degrees.  Under 
Diagnostic Code 5261, however, which contemplates limitation 
of extension, the Veteran would be entitled to a 20 percent 
evaluation where extension is limited to 15 degrees.  
Consideration must also be given to any functional impairment 
of the Veteran's ability to engage in ordinary activities and 
the effect of pain on his functional abilities.  38 C.F.R. §§ 
4.10, 4.40, 4.45, 4.59 (2008).  In DeLuca, the Court held 
that in evaluating a service-connected disability involving a 
joint, the Board erred in not adequately considering 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  The 
Court held that Diagnostic Codes pertaining to range of 
motion do not subsume 38 C.F.R. §§ 4.40 and 4.45, and that 
the rule against pyramiding set forth in 38 C.F.R. § 4.14 
does not forbid consideration of a higher rating based on a 
greater limitation of motion due to pain on use, including 
use during flare-ups.

It is acknowledged that the Veteran has subjective and 
objective evidence of painful motion that affected his 
ability to engage in daily activities.  In this case, while 
the Veteran has shown limitation of motion with pain and a 
March 2006 VA joints examination indicated that the Veteran 
had no additional limitation of motion on repetitive use, 
there is also evidence of knee extension weakness.  See June 
2006 VA outpatient treatment record.  Thus, the Board finds 
that the currently assigned 30 percent evaluation would be 
appropriate under the provisions of Diagnostic Codes 5003 and 
5261 with consideration of the factors set forth in DeLuca.  
However, the record does not reflect that a 40 percent 
evaluation would be in order under Diagnostic Code 5261 as 
the objective evidence of record does not show functional 
impairment of the left knee that more nearly approximates 
extension limited to 30 percent.  The record showed on 
several occasions that the Veteran's extension of the left 
knee was better than 15 degrees.  See VA outpatient treatment 
records dated October 2005, January 2006, and June 2006; VA 
compensation and pension examination reported dated March 
2006.  

The Board has also considered the applicability of additional 
diagnostic codes potentially applicable to the Veteran's 
service-connected left knee disability. However, no higher or 
separate evaluation is warranted under any of these 
diagnostic codes.  In this regard, the Board observes that 
Diagnostic Codes 5258 and 5259 do not apply to the Veteran's 
current disability because there is no evidence of semilunar 
dislocated cartilage or removal of the semilunar cartilage.  
In addition, as the evidence of record fails to demonstrate 
ankylosis or impairment of the tibia or fibula, the Veteran 
is not entitled to a separate or higher rating under 
Diagnostic Codes 5256 or 5262.

While the Veteran is competent to offer evidence as to the 
visible symptoms or manifestations of a disease or 
disability, his belief as to its current severity under 
pertinent rating criteria or the nature of the service-
connected pathology is not probative evidence.  Where 
objective medical evidence is necessary to evaluate a 
disability, only someone qualified by knowledge, training, 
expertise, skill, or education, which the Veteran is not 
shown by the record to possess, may provide evidence 
requiring medical knowledge.  Layno v. Brown, 6 Vet. App. 
465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Based on the foregoing, the Board finds that a schedular 
evaluation in excess of 30 percent is not warranted under any 
of the applicable rating codes discussed above.  Applying all 
of the appropriate diagnostic codes to the facts of this 
case, the objective assessment of the Veteran's present 
impairment of the left knee does not show sufficient symptoms 
so as to a warrant an evaluation in excess of 30 percent.  
Accordingly, the Board finds that the 30 percent evaluation 
assigned for the Veteran's left knee disability accurately 
depicts the severity of the condition for the entirety of the 
rating period on appeal, and there is no basis for a higher 
rating.

The Board acknowledges the Veteran's statements that his left 
knee disability is worse than the assigned 30 percent rating.  
However, in determining the actual degree of disability, an 
objective examination is more probative of the degree of the 
Veteran's impairment.  Furthermore, the opinions and 
observations of the Veteran alone cannot meet the burden 
imposed by the rating criteria under 38 C.F.R. § 4.71a with 
respect to determining the severity of his service-connected 
left knee disability.  See Moray v. Brown, 2 Vet. App. 211, 
214 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); 38 C.F.R. § 3.159(a)(1) and (2) (2007).

As a preponderance of the evidence is against the assignment 
of an evaluation in excess of 30 percent for a left knee 
disability, the benefit-of-the-doubt rule does not apply, and 
the Veteran's claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

An increased evaluation for internal derangement of the left 
knee with fractured patella, currently evaluated as 30 
percent disabling, is denied.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board finds that the issue 
of entitlement to service connection for a right knee 
condition must be remanded for further procedural 
development.

The Veteran contends that his right knee condition is 
secondary to his left knee condition.  

The competent medical evidence of record shows a current 
diagnosis of degenerative joint disease in the right knee.  
See March 2006 VA examination; VA and private treatment 
records.  In the April 2006 rating decision, the RO denied 
service connection for the Veteran's right knee condition on 
both a direct and secondary basis, stating that there was no 
evidence of a right knee condition in service and no evidence 
that the right knee condition was caused by the service-
connected left knee condition.  However, the Veteran's 
service treatment records show that the Veteran was treated 
for a tear in the collateral ligament of the right knee while 
in service.  Because there is evidence of a current right 
knee condition and a right knee injury in service, a new VA 
examination must be afforded the Veteran.  

In order for service connection to be granted, three elements 
must be present: (1) a current disability; (2) in- service 
incurrence of disease or injury; and (3) medical nexus.  See 
Hickson, 12 Vet. App. 247, 253 (1999).

In this case, there is a diagnosis of degenerative joint 
disease in the right knee.  See March 2006 VA examination; 
private treatment records.  Hickson element (1) has therefore 
been satisfied.

With respect to Hickson element (2), the Veteran's service 
treatment records indicate that he was treated for a torn 
collateral ligament in the right knee in September 1941.  
Hickson element (2) has therefore been satisfied.

With respect to Hickson element (3), this case presents 
certain medical questions which cannot be answered by the 
Board.  See Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) 
[the Board is prohibited from exercising its own independent 
judgment to resolve medical questions].  These questions 
concern the relationship, if any, between the Veteran's 
current right knee condition and his in-service treatment for 
a right knee injury.  These questions must be addressed by an 
appropriately qualified medical professional.  A medical 
opinion is therefore necessary.  See Charles v. Principi, 16 
Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2008) 
[a medical examination or opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim]. 

Accordingly, the Board remands the case for further 
development to determine whether the Veteran's current right 
knee condition was incurred in active duty or aggravated by 
his service-connected left knee disability.  The Board notes 
that the Veteran was afforded a VA examination in March 2006; 
however, the examiner expressed no opinion regarding the 
relationship between the Veteran's current right knee 
condition and service, or between the right knee condition 
and the service-connected left knee disability.  Therefore, a 
new, complete examination is required.  See 38 C.F.R. 
§ 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  The AMC/RO should arrange for an 
examination of the Veteran's right knee to 
obtain an opinion, with supporting 
rationale, as to the following:

- whether it is as likely as not that the 
Veteran's currently diagnosed right knee 
disorder was incurred during active duty;  

- whether it is as least as likely as 
not that the Veteran's current right 
knee disorder was caused by or 
aggravated by the Veteran's service-
connected left knee condition.

Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but 
rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
it.

Note: "Aggravation" refers to an 
identifiable, incremental, permanent 
worsening of the underlying condition, 
as contrasted with temporary or 
intermittent flare-ups of 
symptomatology.

2.  After the development requested above 
has been completed to the extent possible, 
and after undertaking any additional 
development it deems necessary, the AMC/RO 
should then readjudicate the issue of 
entitlement to service connection for a 
right knee disorder.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided a supplemental statement of the 
case and given an appropriate opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for further 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


